 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11    Abucar Nunow ABIKAR, Barkadle                  Case No. 18-cv-1700-GPC-AGS
      Sheikh Muhamed AWMAGAN, Arab
12    Mursal DEH, Majuma MADENDE,
      Osman Musa MOHAMED, Osman
13    Musa MUGANGA, Rukia MUSA, and                  ORDER GRANTING IN PART AND
      Fatuma SOMOW, on behalf of                     DENYING IN PART DEFENDANTS’
14    themselves and all others similarly            MOTION TO DISMISS AND
      situated,                                      TRANSFERRING CASE TO
15                                                   DISTRICT JUDGE SAMMARTINO
                       Plaintiffs,                   AND DENYING AS MOOT
16                                                   PLAINTIFFS’ MOTION TO
      v.                                             CONSOLIDATE
17
      Bristol Bay Native Corporation,                [Dkt. Nos. 13, 14.]
18
      Glacier Technical Solutions, LLC, and
19    Workforce Resources, LLC, and
      DOES 1-50
20
                       Defendants.
21
22
23         Before the Court is Defendants’ motion to dismiss pursuant to Federal Rule of
24   Civil Procedure 41, or alternatively the first-to-file rule, or in the alternative, motion to
25   stay the action. (Dkt. No. 14.) Plaintiffs filed an opposition. (Dkt. No. 17.) Defendants
26   filed a reply. (Dkt. No. 19.) Pending also is Plaintiffs’ motion to consolidate cases
27   which is fully briefed. (Dkt. Nos. 13, 16, 18.) Based on the reasoning below, the Court
28

                                                 1                 Case No. 18-cv-1700-GPC-AGS
 1
     GRANTS in part and DENIES in part Defendants’ motion to dismiss and TRANSFERS
 2
     the case to District Judge Janis L. Sammartino under the first-to-file rule. The Court
 3
     also DENIES Plaintiffs’ motion to consolidate as moot.
 4
                                             Background
 5
            On July 25, 2018, Plaintiffs Abucar Nunow ABIKAR, Barkadle Sheikh
 6
     Muhamed AWMAGAN, Arab Mursal DEH, Majuma MADENDE, Osman Musa
 7
     MOHAMED, Osman Musa MUGANGA, Rukia MUSA, and Fatuma SOMOW
 8
     (“Plaintiffs”) filed the instant purported class action complaint (“Abikar II”) against
 9
     Defendants Bristol Bay Native Corporation, Glacier Technical Solutions, LLC, and
10
     Workforce Resources, LLC (“Defendants”), which was initially assigned to District
11
     Judge Sabraw. (Abikar II, Dkt. No. 1.) Plaintiffs in Abikar II are asserting numerous
12
     violations of California’s Labor Code, the Fair Labor Standards Act (“FLSA”), and
13
     claims for unfair business practices under the Unfair Competition Law (“UCL”) and
14
     conversion for Defendants’ failure to pay earned wages, failure to pay overtime wages,
15
     failure to furnish accurate wage statements, and failure to pay wages due upon
16
     termination of employment. (Abikar II, Dkt. No. 1, Compl. ¶ 30.) Plaintiffs seek to
17
     represent a putative class of East African, Iraqi, Afghani, Filipino, and Mexican former
18
     role players employed by Defendants since July 2014. (Id. ¶¶ 2, 30-34.) The proposed
19
     class definition in Abikar II include “[a]ll persons who are employed by or have been
20
     employed as a role-player on an hourly basis or who hold or held the position role-
21
     player (“role players”), by Defendants in the State of California from four years before
22
     the filing of this suit to the present.” (Id. ¶ 35.)
23
            Prior to the filing of Abikar II, Plaintiffs were already engaged in litigation with
24
     Defendants before the undersigned judge in Case No. 17-cv-01036-GPC-AGS filed on
25
     May 18, 2017 (“Abikar I”). (Abikar I, Dkt. No. 1, Compl.) Abikar I involved the same
26
     eight plaintiffs, from countries in East Africa, who sought to represent a putative class
27
     of East African refugees consisting of role players employed or formerly employed by
28

                                                  2              Case No. 18-cv-1700-GPC-AGS
 1
     Defendants. (Abikar I, Dkt. No. 1, FAC ¶¶ 13, 14.) Plaintiffs in Abikar I asserted
 2
     claims for discrimination and harassment based on race, color, national origin, religious,
 3
     gender/sex discrimination and harassment under 42 U.S.C. §2000e, 42 U.S.C. § 1981
 4
     and California Government Code sections 12940(a) & (j). (Abikar I, Dkt. No. 5, FAC.)
 5
           In Abikar I, Plaintiffs sought the following defined classes: “(1) an East African
 6
     Class of all employees who are from any of above-identified East African Countries
 7
     and who worked for the Defendants as role-players at any time from 2010 through the
 8
     date of judgment in this action (the East African Class); (2) a Female Class of all
 9
     employees who are from any of the above identified East African Countries, are female,
10
     and who worked for the Defendants as role-players at any time from 2010 through the
11
     date of judgment in this action (the Female Class); and (3) an East African Class of all
12
     employees who are from any of the above-identified East African Countries, are
13
     Muslim, and who worked for the Defendants as role-players at any time from 2010
14
     through the date of judgment in this action (the Muslim Class).” (Id. ¶ 42.)
15
           On May 22, 2018, Plaintiffs in Abikar I, filed a motion for leave to file a second
16
     amended complaint (“SAC”). (Id., Dkt. No. 37.) On July 20, 2018, the Court denied
17
     the motion because the proposed SAC added two claims that would be futile, however,
18
     because it was possible that additional allegations would make these claims plausible,
19
     the Court granted Plaintiffs leave to file a reworked second amended complaint within
20
     14 days of the Court’s order. (Id., Dkt. No. 45.) On August 3, 2018, Plaintiffs filed a
21
     notice that they were not amending their FAC. (Id., Dkt. No. 57.) On September 28,
22
     2018, Defendants filed a motion to dismiss for Plaintiffs’ failure to comply with court
23
     orders and sought monetary sanctions. (Id., Dkt. No. 79.) On December 17, 2018, the
24
     Court granted in part and denied in part Defendants’ motion to dismiss and granted
25
     monetary sanctions against Plaintiffs’ counsel. (Id., Dkt. No. 117.) On December 21,
26
     2018, the Court denied Plaintiffs’ motion for class certification in Abikar I. (Id., Dkt.
27
     Nos. 55, 119.) Thereafter, on January 28, 2019, Judge Schopler held a Mandatory
28

                                                3                Case No. 18-cv-1700-GPC-AGS
 1
     Settlement Conference and settled Abikar I on February 4, 2019. (Abikar I, Dkt. Nos.
 2
     138, 140.)
 3
              In between the filing of Abikar I and Abikar II, on September 27, 2017, Plaintiffs
 4
     Ahmad Jawad Abdul JAMIL, Ahmad Jamshid Abdul JAMIL and Ahmad Farhad Abdul
 5
     JAMIL (“Jamil Plaintiffs”) filed a complaint (“Jamil”) in the San Diego Superior Court
 6
     against Defendants Bristol Bay Native Corporation and Workforce Resources, LLC
 7
     which was removed to this court on January 4, 2018 and assigned to District Judge Janis
 8
     L. Sammartino in Case No. 18cv27-JLS(NLS). (Jamil, Dkt. No. 1.) On July 20, 2018,
 9
     the Jamil Plaintiffs filed an amended complaint. (Id., Dkt. No. 22, FAC.) In Jamil,
10
     three plaintiffs are seeking to represent a putative class consisting of cultural
11
     advisors/role players employed by Defendants Bristol Bay Native Corporation and
12
     Workforce Resources LLC. (Id.) Plaintiffs in Jamil are asserting claims for various
13
     labor code violations as well as claims under the UCL and California’s Private
14
     Attorneys General Act (“PAGA”). (Id.) The Jamil Plaintiffs’ class allegations seek to
15
     bring claims on behalf of a wage class, meal class, rest period class, waiting time class,
16
     wage statement class and include “[a]ll persons who work for Defendant in the positions
17
     of role players, cultural advisors, translators, or employees . . . within the four (4) years
18
     prior to the filing of this Complaint, up through the final disposition of this action”. (Id.
19
     ¶ 22.)
20
              Five months after Abikar II was filed, on December 26, 2018, Defendants in
21
     Abikar II filed a notice of related case asserting that Abikar II was “unequivocally
22
     related” to Abikar I and also claimed that Abikar II was “potentially related” to Jamil.
23
     (Abikar II, Dkt. No. 3.) On January 3, 2019, plaintiffs in Abikar II filed a notice of
24
     related case claiming the case was related to Jamil. (Abikar II, Dkt. No. 9.) Abikar II
25
     was subsequently low-numbered to Abikar I to the undersigned judge. (Abikar II, Dkt.
26
     No. 11.)
27
     ///
28

                                                 4                 Case No. 18-cv-1700-GPC-AGS
 1
                                             Discussion
 2
           Defendants seek dismissal of the complaint pursuant to Federal Rule of Civil
 3
     Procedure (“Rule”) 41(b) arguing that Plaintiffs failed to timely bring the claims in the
 4
     Abikar II complaint as a SAC in the Abikar I case; therefore, the claims in the Abikar
 5
     II complaint are untimely and improper. Alternatively, Defendants move to dismiss
 6
     based on the first-to-file rule. Lastly, in the event the Court declines to dismiss the case,
 7
     Defendants seek a stay of the case until the completion of the Jamil case. In opposition,
 8
     Plaintiffs argue that the case should not be dismissed based on the conduct of Mika
 9
     Spencer, Plaintiffs’ counsel in the Abikar I because the instant Abikar II case will be
10
     handled by her partner, A. Melissa Johnson. Moreover, instead of dismissing the case
11
     based on the first-to-file rule, the Court should consolidate it to the Jamil case.
12
     Alternatively, Plaintiffs do not oppose a stay of the action pending resolution of the
13
     Jamil case.
14
     A.    Motion to Dismiss – Federal Rule of Civil Procedure 41
15
           District courts have the inherent power to control their dockets and in exercising
16
     that power, they may impose sanctions which includes dismissal of the case. Ferdik v.
17
     Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (citing Thompson v. Hous. Auth., 782
18
     F.2d 829, 831 (9th Cir.), cert. denied, 479 U.S. 829 (1986)). Federal Rule of Civil
19
     Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply with
20
     these rules or a court order, a defendant may move to dismiss the action or any claim
21
     against it.” Fed. R. Civ. P. 41(b). However, since dismissal is a harsh penalty, it should
22
     be imposed only in extreme circumstances. Ferdik, 963 F.2d at 1260.
23
           A district court must weigh five factors in determining whether to dismiss a case
24
     for failure to comply with a court order: “(1) the public’s interest in expeditious
25
     resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
26
     prejudice to the defendants; (4) the public policy favoring disposition of cases on their
27
     merits; and (5) the availability of less drastic sanctions.” Ferdik, 963 F.2d at 1258
28

                                                 5                 Case No. 18-cv-1700-GPC-AGS
 1
     (quoting Thompson, 782 F.2d at 831). “The first two of these factors favor the
 2
     imposition of sanctions in most cases, while the fourth cuts against a . . . dismissal
 3
     sanction. Thus the key factors are prejudice and the availability of lesser sanctions.”
 4
     Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990). “A defendant suffers
 5
     prejudice if the plaintiff's actions impair the defendant's ability to go to trial or threaten
 6
     to interfere with the rightful decision of the case.” In re: Phenylpropanolamine (PPA)
 7
     Prods. Liab. Litig., 460 F.3d 1217, 1227 (9th Cir. 2006). “The law also presumes
 8
     prejudice from unreasonable delay.” Id. (citation omitted).
 9
              In their briefs, Defendants do not address the factors required to support a Rule
10
     41(b) dismissal but instead improperly rely on cases that address the Rule 15 factors as
11
     to whether a court should grant leave to file an amended complaint. They argue that
12
     based on the Rule 15 standard, the Court should dismiss the complaint because Plaintiffs
13
     should have filed a SAC in Abikar I instead of filing an entirely new complaint in Abikar
14
     II. They claim that Plaintiffs are engaged in gamesmanship and judge shopping.
15
     Defendants explain that Abikar II consists of the same named Plaintiffs as Abikar I, are
16
     represented by the same counsel, and consist of the same underlying facts concerning
17
     wage and hour claims as Abikar I. The Abikar II complaint was served on December
18
     18, 2018 only after an adverse ruling was made in Abikar I on Defendants’ motion to
19
     dismiss and for sanctions on December 17, 2018, and an adverse tentative ruling on
20
     Plaintiffs’ motion for class certification in Abikar I on December 14, 2018. Therefore,
21
     because Plaintiffs failed to timely file an SAC in Abikar I, the Abikar II complaint
22
     should be dismissed. Defendants further argue that Plaintiffs are acting in bad faith
23
     because Plaintiffs in Abikar II did not inform the Court in Abikar I that they filed Abikar
24
     II and only began prosecuting Abikar II once they received adverse rulings from this
25
     Court.
26
              Plaintiffs respond that Defendants repeatedly raise the missteps in Abikar I
27
     committed by Mika Spencer. However, in Abikar II, A. Melissa Johnson and David
28

                                                  6                Case No. 18-cv-1700-GPC-AGS
 1
     Duchro will be the lead attorneys. Therefore, dismissal based on Mika Spencer’s
 2
     mishaps is not warranted. Plaintiffs also argue that Abikar I, a discrimination case, and
 3
     Abikar II, a wage and hour case, are two distinct cases. Even though there may be some
 4
     factual overlap concerning unpaid wages or unpaid overtime, the focus of the
 5
     allegations are distinct. Moreover, putative class members are different as Abikar I’s
 6
     putative class members include East African role-players alleging discrimination and
 7
     Abikar II’s putative class members include East African, Iraqi, Afghani, Filipino, and
 8
     Mexican role-players alleging wage and hour violations. Plaintiffs further contend that
 9
     litigating discrimination claims with wage and hour claims may lead to jury confusion.
10
     Therefore, Plaintiffs strategically opted to not include the wage and hour claims in the
11
     Abikar I case and filed a new complaint in Abikar II. Plaintiffs explains that they did
12
     not file a notice of related action because Abikar I and II are distinct as defined under
13
     Local Civil Rule 40.1(g).
14
           On a dismissal based on Rule 41(b), the Court must consider prejudice to
15
     Defendants and the availability of lesser sanctions. See Wanderer, 910 F.2d at 656.
16
           Defendants argue that they will be significantly prejudiced if Abikar II is allowed
17
     to proceed because that they have defended and conducted discovery on the
18
     discrimination claims as well as evaluating the wage and hour facts alleged in the
19
     Abikar I case. The newly filed lawsuit in Abikar II will force them to relitigate the
20
     factual allegations pertaining to the wage and hours claims. Plaintiffs argue that
21
     Defendants will not be forced to relitigate the wage and hour issues because they did
22
     not explore those issue in depositions, Abikar I settled before 6 of the 8 named plaintiffs
23
     were deposed, because Abikar I settled, Defendants have not conducted a significant
24
     amount of trial preparation and Defendants will have to litigate Jamil’s wage and hour
25
     claims which are nearly the same as Abikar II. On the contrary, Plaintiffs argue that
26
     they will be prejudiced if they are not allowed to proceed with their FLSA claim which
27
     is not alleged in the Jamil case.
28

                                                7                Case No. 18-cv-1700-GPC-AGS
 1
           Defendants have not demonstrated any significant prejudice of relitigating issues
 2
     from the filing of Abikar II. While Defendants may have evaluated the wage and hour
 3
     allegations in Abikar I, any such evaluation may be used in Abikar II, and as Plaintiffs
 4
     argue, Defendants will still have to defend similar wage and hour claims in Jamil.
 5
     Defendants make much of the undue delay in failing to file a SAC in Abikar I; however,
 6
     they do not claim that there was undue delay in filing the Abikar II complaint. The
 7
     issue is not whether the claims in Abikar II should have been included as a SAC in
 8
     Abikar I but whether there is prejudice to Defendants in defending Abikar II. See
 9
     Whitsitt v. West Valley Staffing Grp., Case No. 16cv797-MMC, 2017 WL 783593, at
10
     *2 (N.D. Cal. Mar. 1, 2017) (rejecting argument that the plaintiff had filed more than
11
     70 other cases, that several courts had rebuked and admonished plaintiff for his bad
12
     faith filings as not relevant to Rule 41 analysis concerning parties’ litigation of the
13
     immediate action before the district court, not to other cases).
14
           Defendants have failed to demonstrate that the filing of Abikar II will impair their
15
     “ability to go to trial or threaten to interfere with the rightful decision of the case.” See
16
     In re: Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d at 1227.
17
           Neither party has discussed the availability of less drastic alternatives to
18
     dismissal. Based on the analysis below, transfer would be the least drastic alternative.
19
     Therefore, in consideration of the factors under Rule 41(b), the Court DENIES
20
     Defendants’ motion to dismiss.
21
     B.    Motion to Dismiss – First-to-File Rule
22
           The first-to-file rule is a “recognized doctrine of federal comity which permits a
23
     district court to decline jurisdiction over an action when a complaint involving the same
24
     parties and issues has already been filed in another district.” Pacesetter Sys., Inc. v.
25
     Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982) (citing Church of Scientology of
26
     Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 749 (9th Cir. 1979)). While the first to file
27
     rule applies to suits that are filed in another district, district courts have applied it to
28

                                                 8                 Case No. 18-cv-1700-GPC-AGS
 1
     complaints that are filed in the same district. Andreoli v. Youngevity Int’l, Inc., Case
 2
     No. 16cv2922-BTM-JLB, 2018 WL 1470264, at *2 (S.D. Cal. Mar. 23, 2018) (citing
 3
     cases). The first-to-file rule was developed to “serve[ ] the purpose of promoting
 4
     efficiency well and should not be disregarded lightly.” Alltrade, Inc. v. Uniweld Prod.,
 5
     Inc., 946 F.2d 622, 625 (9th Cir. 1991) (quoting Church of Scientology, 611 F.2d at
 6
     750). The first-to-file rule “allows a district court to transfer, stay, or dismiss an action
 7
     when a similar complaint has already been filed in another federal court.” Id. at 623.
 8
           In determining the applicability of the first-to-file rule, courts look to three
 9
     factors: (1) the chronology of the lawsuits, (2) the similarity of the parties, and (3) the
10
     similarity of the issues. See id. at 625. The “rule is not a rigid or inflexible rule to be
11
     mechanically applied, but rather is to be applied with a view to the dictates of sound
12
     judicial administration.” Pacesetter Sys., Inc., 678 F.2d at 95. Exceptions to the first-
13
     to-file rule include where the filing of the first suit evidences bad faith, anticipatory
14
     suits, and forum shopping. Alltrade, 946 F.2d at 628. Moreover, a court may, in its
15
     discretion, decline to apply the first-to-file rule in the interests of equity as well as a
16
     demonstration of prejudice. Adoma v. Univ. of Phoenix, Inc., 711 F. Supp. 2d 1142,
17
     1149 (E.D. Cal. 2010); Ward v. Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994).
18
     When applying the first-to-file rule, courts should be driven to maximize “economy,
19
     consistency, and comity.” Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 604
20
     (5th Cir. 1999).
21
           1.     Chronology
22
           The parties do not dispute the chronology that the Jamil case was filed before
23
     Abikar II. (Dkt. No. 14-1 at 21; Dkt. No. 17 at 8.)
24
           2.     Similarities of the Parties
25
           The parties do not dispute that Jamil and Abikar II involve similar parties. (Dkt.
26
     No. 14-1 at 21; Dkt. No. 17 at 8.)
27
     ///
28

                                                 9                 Case No. 18-cv-1700-GPC-AGS
 1
             3.    Similarities of the Issues
 2
             The Ninth Circuit has held that the issues in both cases do not need to be identical
 3
     but only “substantially similar.” Kohn Law Group, Inc. 787 F.3d at 1240-41. The Ninth
 4
     Circuit looks at whether there is “substantial overlap” between the two cases. Id. at
 5
     1241.
 6
             Defendants argue that the issues in both cases are substantially the same and even
 7
     Plaintiffs concedes they are nearly the same as they filed a motion to consolidate the
 8
     Abikar II and Jamil cases. (See Dkt. No. 13.)
 9
             In response, while Plaintiffs argue that Jamil and Abikar II do not contain the
10
     identical issues because Abikar II alleges conversion and FLSA claims, they do not
11
     dispute that there are common facts and issues in both cases. Because both cases are
12
     not the same, Plaintiffs argue the Court should not dismiss Abikar II but instead, should
13
     stay or consolidate the case with Jamil.
14
             The parties do not dispute that the first-to-file rule applies but the issue is whether
15
     Abikar II should be dismissed, transferred or stayed.
16
             “Transfer is proper under the first-to-file rule where the complaints raise similar,
17
     but not identical, claims and include similar, but not identical, plaintiffs.” Carrera v.
18
     First American Home Buyers Protection Co., 2009 WL 10674763, at (C.D. Cal. Nov.
19
     30, 2009) (citing Tomkins v. Basic Research LL, Civ S–08–244, 2008 WL 1808316, at
20
     *6 (E.D. Cal. Apr. 22, 2008) (transferring the class action complaint because the second
21
     action included a claim that was not included in the first action); Persepolis Enter. v.
22
     United Parcel Serv., Inc., No. C-07-2379 SC, 2007 WL 2669901, at *2 (N.D. Cal. Sept.
23
     7, 2007) (transferring the class action complaint because the putative classes were
24
     defined differently and the breach of contract claims presented different issues)); see
25
     also Santich v. GNC Holdings, Inc., Case No. 17cv540-DMS(RBB), 2017 WL
26
     5614902, at *2-3 (S.D. Cal. Nov. 21, 2017) (dismissing case under first to file rule
27
     where “claims in each case are identical” and the “the classes they purpose to represent
28

                                                  10                Case No. 18-cv-1700-GPC-AGS
 1
     are identical.”).
 2
            Here, the parties do not dispute that the causes of action in Abikar II and Jamil
 3
     are not identical. Abikar II involves an additional claim for conversion and a claim
 4
     under the FLSA not contained in Jamil’s complaint. Because the causes of action are
 5
     not identical, the Court exercises its discretion and transfers the case to the docket of
 6
     District Judge Sammartino.
 7
                                           Conclusion
 8
            Based on the reasoning above, the Court GRANTS in part and DENIES in part
 9
     Defendants’ motion to dismiss and TRANSFERS the case to District Judge Janis L.
10
     Sammartino under the first-to-file rule. Based on the ruling, the Court also DENIES as
11
     moot Plaintiffs’ motion to consolidate the two cases. The hearing set for March 15,
12
     2019 shall be vacated.
13
            IT IS SO ORDERED.
14
15   Dated: March 4, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11               Case No. 18-cv-1700-GPC-AGS
